                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division


DAVID CHEETHAM,

              Plaintiff,

v.                                                           NO. 3:20-cv-801-BJD-PDB

TRUCKS, INC., AND
DWAINE WILCOX,

              Defendants.



                                           Order

       Without opposition from the plaintiff, the defendants request an order
requiring him to submit to a physical examination by orthopedic surgeon
Richard Blecha, M.D., on July 20, 2021, at 9:00 a.m., at 6817 Southpoint
Parkway, Suite 1704, Jacksonville, Florida 32216. * Doc. 27.

       The defendants explain the examination is necessary because the
plaintiff’s physical condition is in controversy. Doc. 30; see also Doc. 3 ¶¶ 6, 8,
13 (alleging injuries from a car accident). The defendants explain Dr. Gabriel
will obtain a verbal medical history, conduct a physical examination of the
plaintiff’s spine and other areas, review records, and perform noninvasive
tests. Doc. 30 at 2. The defendants state, “The cost of the examination will




       *For future filings, under Local Rule 3.01(g)(2), effective February 1, 2021, the heading
at the end of the motion must be titled “Local Rule 3.01(g) Certification.”
originally be borne by Defendants but is subject to taxation by the Court upon
proper motion.” Doc. 30 at 2.

      A court may “order a party whose mental or physical condition … is in
controversy to submit to a physical or mental examination by a suitably
licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The order “may be
made only on motion for good cause and on notice to all parties and the person
to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.”
Fed. R. Civ. P. 35(a)(2).

      The defendants present good cause. Cheetham’s physical condition is in
controversy, the examination is focused on the claimed injuries, and he has no
objection. The Court grants the motion, Doc. 30, and orders Cheetham to
appear at the examination at the time and place described. The parties may
agree on a different date and time without need for further Court order. The
Court makes no ruling on whether the defendants may later recover the costs
of the exam.

      Ordered in Jacksonville, Florida, on June 18, 2021.




                                       2
